Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 7-8, 15-26 and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 15 and 29 require generating a motion candidate list for a current block, selecting one candidate from the list, deriving control point motion vectors (CPMV) based on the selected candidate, deriving sub-block motion vectors for the current block based on the CPMVs, deriving a predicted block based on the sub-block motion vectors, the motion candidate list including inherited affine candidates that are derived based on spatially neighboring blocks coded by affine prediction, there being two inherited affine candidates selected from two separate groups of neighboring blocks. 
The closest arts are Chuang and Huang which disclose generating a motion candidate list for a current block including inherited affine candidates, deriving sub-block motion vectors and predicting the current block using the sub-block motion vectors. However, both Chuang and Huang indicate that only one affine candidate is inherited by the current block. 
Claims 2, 7-8, 16-26 and 28 depend from claims 1 and 15 respectively and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423